Citation Nr: 1512375	
Decision Date: 03/24/15    Archive Date: 04/01/15

DOCKET NO.  12-21 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for residuals of a right knee injury, status-post medial plica repair.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 



INTRODUCTION

The Veteran served on active duty from June 1986 to October 1989.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2010 decision of the RO that, in pertinent part, denied a disability rating in excess of 10 percent for service-connected residuals of a right knee injury, status-post medial plica repair.  The Veteran timely appealed. 

The Court has held that a request for a TDIU, whether expressly raised by the Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In this case, the Veteran's claim for entitlement to a TDIU already has been awarded, effective from May 2011 when schedular criteria for a TDIU were first met.

Lastly, in addition to reviewing the Veteran's paper claims file, the Board has surveyed the contents of his electronic claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran and his representative when further action is required.


REMAND

The Veteran contends that the service-connected residuals of a right knee injury, status-post medial plica repair, on appeal are more severe than currently rated and warrant an increased disability rating.  He is competent to testify on factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  He submitted his claim for an increased rating in February 2010.

Records reflect, historically, that the Veteran sustained an acute injury to his right knee while playing basketball in September 1988, when he fell on his right knee patella and another player landed on the posterior aspect of the Veteran's right knee.  Although the Veteran was able to keep playing, two-to-three days later his right knee locked while climbing stairs with associated pain medially and anteriorly.  Following the incident, the Veteran reported intermittent locking, popping, giving way, and swelling; he also reported limited range of motion, and that he was unable to fully extend his right knee.  In February 1989, the Veteran underwent arthroscopic surgery of the right knee with debridement of medial synovial plica.  His right knee pain persisted, and he was placed on six months limited duty.  The Veteran then was separated from active service in October 1989.

Internal derangement of the right knee was diagnosed in July 2004; and the Veteran again underwent surgery in November 2004, consisting of a lateral release with no apparent problems were found with the menisci.  MRI scans of the Veteran's right knee in October 2009 revealed maceration of the anterior horn of the lateral meniscus, mild chondromalacia of patella, small joint effusion, and Baker's cyst.  VA examination in March 2010 revealed mild effusion; active range of motion of the right knee at the time lacked 5 degrees on extension, and flexion was limited to 90 degrees with pain.  The Veteran's daily activities were affected by right knee symptoms which limited his ability to walk and to stand.

The Veteran was last afforded a VA examination to evaluate the severity of his service-connected residuals of a right knee injury, status-post medial plica repair, in March 2012.  The examiner then noted flare-ups impacting the functioning of the Veteran's knee and lower leg, although no additional limitation of motion was found on repetitive use.  Functional loss was described as less movement than normal, pain on movement, and swelling.  A finding as to medial-lateral instability was not recorded.  Nor did the examiner measure surgical scars, or indicate whether scars were painful or unstable.  

Since then, the Veteran has described a worsening of the disability.  Records show that he underwent another steroid injection in July 2013, and complained that his right knee occasionally gave way.
  
Under these circumstances, VA cannot rate the service-connected residuals of a right knee injury, status-post medial plica repair, without further medical clarification.  Hence, the Veteran is entitled to a new VA examination.  See, e.g., Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records, dated from February 2015 forward; and associate them with the Veteran's claims file (physical or electronic).

2.  Afford the Veteran a VA examination, for evaluation of the service-connected residuals of a right knee injury, status-post medial plica repair.  The entire claims file, to include a complete copy of this REMAND, must be made available to the examiner, and the report of the examination should note review of the file. 

The examiner should specify the degrees of flexion and extension for the right knee, and should note whether there is any additional limitation of motion due to pain, weakened movement, excess fatigability, or incoordination. This determination should be expressed in terms of degrees of additional limited motion.  The examiner should address the Veteran's functional limitations as to his ability to work and/or daily activities, due to residuals of a right knee injury, status-post medial plica repair.

The examiner should also comment specifically on whether there is recurrent subluxation or lateral instability in the right knee; and if present, on its severity (mild, moderate or severe). 
 
The examiner should also specifically identify all symptomatic residuals of right knee semilunar cartilage removal.

The examiner should provide measurements of surgical scars on the right knee; and indicate whether such scars are painful or unstable, and whether there is any other impairment resulting from the scars.

In providing the specific findings noted above, the examiner should, to the extent possible, distinguish symptoms and effects of the service-connected residuals of a right knee injury, status-post medial plica repair, from those associated with any other disability of the right knee.  If it is not medically possible to do so, the examiner should clearly so state, and indicate that the findings pertain to overall right knee disability.

These specific findings are needed to rate the Veteran's disability in accordance with the rating schedule.  It is therefore important that the examiner furnish the requested information.

3.  Thereafter, readjudicate the claim on appeal, taking into consideration all applicable rating criteria.  If the benefits sought are not fully granted, furnish a supplemental statement of the case (SSOC), before the claims file is returned to the Board, if otherwise in order.

No action is required of the Veteran and his representative until they are notified by VA; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2014).  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BETHANY L. BUCK 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




